918 F.2d 955Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Keith Leon BAILEY, Petitioner-Appellant,v.DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS, Respondent-Appellee.
No. 90-6595.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (CA-89-263-R)
Keith Leon Bailey, appellant pro se.
Robert B. Condon, Assistant Attorney General, Richmond, V., for appellee.
E.D.Va.
DISMISSED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Keith Leon Bailey seeks to appeal the magistrate's* order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Bailey v. Director, Virginia Dep't of Corrections, CA-89-263-R (E.D.Va. June 1, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Both parties consented to the jurisdiction of the magistrate pursuant to 28 U.S.C. Sec. 636(c)(1)